1DETAILED ACTION
1.	Claims 1-2, 4-5, 10-12, 18-19, 25-27, 31, 33-34,36-37, 41-43 are pending in the instant application. 
Response to the argument and amendments:
The elected species was 
    PNG
    media_image1.png
    162
    272
    media_image1.png
    Greyscale
. The claims have been examined only to the elected species. Applicants elected without traverse of group (I), wherein R3 and Ra combine to form a Spiro heterocycle ring attached to the pyridine ring via N, ring A is aryl.
Claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 are examined and claims 5, 25, 27 are withdrawn as they are drawn to non-elected species.
2. The rejection of claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 under 103(a) over WO 2016/203406 is withdrawn in view of applicant’s argument in paper dated on 12/20/2021.
3. The rejection of claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 over WO 2016/203405 is maintained. Applicants argue that there are a few compounds where the central ring has one nitrogen. Applicants shown below the difference:

    PNG
    media_image2.png
    261
    706
    media_image2.png
    Greyscale
. Applicants argument that these are 
    PNG
    media_image3.png
    171
    277
    media_image3.png
    Greyscale
and the 
    PNG
    media_image4.png
    176
    264
    media_image4.png
    Greyscale
. It is examiner position that Applicant’s compounds also have an OH group. Prior art has =O and there is a showing equivalency, they the substituents are obvious variants. Therefore the rejection is maintained.   
4. The rejection of claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 over WO 2015/107494 is maintained. Applicants argue that ‘494 discloses the following compound:

    PNG
    media_image5.png
    165
    478
    media_image5.png
    Greyscale
 . The biological activity of this long pyridine compounds is poor compared to the other compounds, which contain pyrazine. It is Examiner’s position that ‘494 teaches similar compounds for the same use. Therefore, the rejection is maintained. 
5. The rejection of claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 over WO 2015/07495 is maintained. Applicants argue that ‘495 discloses compound in Exampe 39:

    PNG
    media_image6.png
    127
    391
    media_image6.png
    Greyscale
The biological activity of the lone pyridine compound is poor compared to the other compounds, which contain pyrazine. It is Examiner’s position that ‘495 teaches similar compounds for the same use. Therefore, the rejection is maintained. 
6. The rejection of claims 1,2,4,10-12,18-19,26,31,33-34,36-37,41-43 on the judicially created basis that it contains an improper Markush grouping of alternatives is maintained. Applicants argue that claimed compounds share a single structural feature and/or a common use that flows from the single structural feature. It is Examiner’s position that the groups Y1, Y2, R3, R4, R2 , 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/   
01/26/2022